Citation Nr: 1227200	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  05-37 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from February 1962 to February 1964 as well as a period of active duty for training (ACDUTRA) from April 1960 to October 1960, with total active service of 2 years, 5 months, and 16 days. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to service connection for bilateral hearing loss.

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) from the Board in September 2010.  A transcript of that hearing is of record.  Thereafter, in November 2010, the Board remanded this matter for additional development and readjudication.

A June 2012 letter from the Board notified the Veteran that the VLJ who conducted his September 2010 videoconference hearing was no longer employed by the Board and advised him of the opportunity to provide testimony before a current VLJ of the Board.  In his June 2012 response, the Veteran indicated that he did not wish to appear at a hearing and instructed the Board to consider his case on the evidence of record. 

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."


FINDING OF FACT

Evidence of record does not demonstrate that bilateral hearing loss had its onset in service or was manifested within the first post-service year; and, the competent and credible evidence fails to establish that the Veteran's hearing loss is the result of an established event, injury, or disease during active service, including in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before addressing the merits of the service connection issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, the Veteran filed a service connection claim for hearing loss in May 2004.  The Veteran was notified by the RO via letters dated in June 2004 and January 2005 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In a June 2011 AMC letter, he also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Thereafter, the AMC readjudicated the claim in a November 2011 supplemental statement of the case. 

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained available service treatment records, service personnel records, private treatment records, and VA treatment records.  The Veteran submitted private treatment records and multiple written statements discussing his contentions.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his service connection claim.

The Veteran was provided an opportunity to set forth his contentions during a hearing before a VLJ from the Board in September 2010.  In Bryant v. Shinseki, the U. S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the September 2010 hearing, the VLJ enumerated the issue on appeal.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's service connection claim, to include regarding in-service noise exposure/hearing loss, onset of the Veteran's claimed hearing loss disorder, his current symptoms, and any causal link between the claimed hearing loss disorder and his active service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.

In addition, a VA examination and VA addendum medical opinions with respect to the issue of service connection on appeal were obtained in December 2004, March 2011, and September 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and addendum medical opinions obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The examiners also considered the pertinent evidence of record and the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).  The available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Recently, the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient private examination reports, or it must explain why such clarification is not needed.  Savage v. Shinseki, 24 Vet. App. 259 (2010). In that case, the Court found that the Board erred in its consideration of an increased rating claim for hearing loss by not seeking additional clarification of the private audiograms, as: (1) there was a lengthy period of time during which the only available evidence consisted of the private audiograms, which could potentially have provided a staged rating; (2) the question of whether the Maryland CNC test was used by the private examiners is a factual, objective question to which there is a yes or no answer and does not in any way rely on the opinion of the examiner; and (3) the burden on VA in obtaining this missing information is minimal.  Id.   

With regard to the present claim for entitlement to service connection for bilateral hearing loss, the Board did not seek additional clarification of the private audiogram from February 2004 that was provided in graph form.  However, as discussed below, evidence of record already clearly shows the Veteran suffers from bilateral hearing loss for VA purposes.  The audiogram results clearly documented decreased hearing acuity and showed that the criteria for impaired hearing under 38 C.F.R. § 3.385 had been met.  In addition, even assuming that the Board was to seek clarification of that audiogram and it ultimately showed a bilateral hearing loss disability, competent and persuasive evidence of record analyzed in detail below showed that the Veteran's current bilateral hearing loss was not incurred as a result of events during active service. 

While the burden placed on VA to obtain an interpretation of these results is minimal, the Board finds that, for these reasons, a remand is unnecessary.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

Finally, the Board finds that there was substantial compliance with the November 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  

Here, the November 2010 Board remand instructed the AOJ to obtain a VA addendum opinion or examination that included a statement as to the effect of the Veteran's hearing loss on his occupational function and daily activities pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that case, the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  In this case, the Board is cognizant that the March and September 2011 VA medical opinions did not include a statement as to the functional effects caused by the Veteran's hearing disability.  However, the Board must also highlight that the Veteran has not reported to VA that there was any prejudice caused by any deficiency in the December 2004 VA examination or subsequent March and September 2011 VA medical addendum opinions. Further, as service connection is found to be unwarranted, the assessment of functional impairment, which is a rating question, is a moot point in determining service connection.

The Board further acknowledges that evidence of record detailed that the Veteran may have undergone an additional VA audiology examination in January 2011 that was not included in the file.  A February 2011 notation in an AMC request for an addendum opinion detailed that a January 2011 VA audiology examiner failed to review the claims file and sought an addendum that stated that she had reviewed the claims file.  Thereafter, the March 2011 VA addendum opinion discussed above was added to the record.  

Here, the main crux of the Veteran's claim is whether his claimed current bilateral hearing loss is causally related to his active service.  As such, the disposition of this appeal does not require clinical information located in the referenced January 2011 VA audiological examination.  Evidence of record already clearly shows and the Board has freely conceded that the Veteran has a current bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Thus, as addendum opinions dated in March and September 2011 discussing whether there was a casual relationship between the Veteran's claimed current bilateral hearing loss and events during his active service were obtained along with supporting rationale, substantial compliance with the Board's November 2010 Remand has been met.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2011).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).


The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The in-service December 1963 hearing evaluation discussed below appears to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards 
have been converted to ISO-ANSI standards.  For ISO conversion, the Board will add (+15) (+10) (+10) (+10) (+5).





Factual Background and Analysis

The Veteran claimed that he suffered from bilateral hearing loss as a result of events during active service.  

Service personnel records detailed that the Veteran's military occupational specialty (MOS) was listed as Light Weapons Infantryman and his principal duty included Auto Rifleman.  

An April 1960 Army National Guard (ARNG) enlistment examination report showed whispered voice test results of 15/15 in each ear.  A September 1960 release from ACDUTRA examination report showed whispered and spoken voice test results of 15/15 in each ear.  A December 1961 Army induction examination report showed whispered voice test results of 15/15 in each ear.  A audiogram included in the service separation examination report dated on December 12, 1963, listed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 20 (35)
15 (25)
15 (25)
N/A
5 (10)
LEFT
15 (30)
20 (30)
15 (25)
N/A
15 (20)

The examiner listed a diagnosis of deafness, n. e. c. (not elsewhere classifiable) in both ears, partial.  That notation was also marked through with a pen on the examination report.  A DA Form 8-274 (Medical Condition-Physical Profile Record) dated on December 31, 1963, listed a diagnosis of deafness, n. e. c. in both ears, partial.  The Veteran was assigned a profile of 2 for hearing and was found medically qualified for duty. 

An April 1970 post-service VA examination report showed findings of normal ear canals and drums with no perforations or hearing loss noted. 


A private audiogram dated in February 2004 included audiometric findings of puretone hearing threshold levels that are shown in graphic form instead of numeric form.  The results clearly documented decreased hearing acuity and showed that the criteria for impaired hearing under 38 C.F.R. § 3.385 had been met.  Additional private treatment records dated in January and February 2004 detailed complaints of gradual decreased hearing.  It was noted that the Veteran had been a welder previously.  The examiner listed an assessment of hearing loss and cerumen.  He had ear wax removal in May 2004. 

In his May 2004 claim, the Veteran asserted that his hearing loss onset in 1963.

In a December 2004 VA audio examination report, the Veteran complained of hearing loss that began in 1963.  He reported difficulty hearing the television and at social gatherings.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 30
50
45
65
55
LEFT
35
35
65
70
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 76 percent in the left ear.  After reviewing the claims file and examining the Veteran, the examiner, a VA audiologist, diagnosed the Veteran with moderately severe sensorineural hearing loss bilaterally.  The examiner opined that the Veteran's current hearing loss was not likely to be due to his time in the military.  It was highlighted that the Veteran's hearing test results at induction and separation were within normal limits. 

A March 2005 VA audiology consult reflected that the Veteran's hearing evaluation findings suggested he would be a candidate for hearing aid evaluation but did not meet the eligibility requirements at that time. 

In May 2005 statement, the Veteran reported that he started having trouble with his ears about a year after discharge from service.  In his November 2005 substantive appeal, the Veteran asserted that his experiences on active duty were a major cause of his current medical condition.  He indicated that VA did not consider his duties during service when making their decision. 

A March 2007 VA treatment record detailed the Veteran's occupational history, noting that he had been disabled for the last 11 years due to his back.  In May 2009, the Veteran complained of hearing loss since the 1970s and requested to be evaluated again. 

During his September 2010 Board hearing, the Veteran asserted that he was suffered from gradual hearing loss and was exposed to explosions and other loud noises while training during service.  He commented that he had trouble hearing after being exposed to loud noises during service but that after a few days he would get his ears "back".  He also indicated that his hearing would improve after his wax was cleaned out.  It was further noted that both in service and when he got back home he would go to have the doctor clean his ears out when they felt stopped up.  He indicated that he was told nothing was wrong with his ears.  He agreed when his representative asked if he felt that in-service noise exposure had started him on the long road to an eventual hearing loss. 

In a March 2011 VA addendum medical opinion, another VA audiologist referenced a January 2011 VA examination report, noting that the Veteran's claim file was reviewed prior to the report.  The audiologist acknowledged a temporary increase in the Veteran's hearing profile following an incident during service.  However, it was highlighted that that the Veteran's audiogram revealed hearing within normal range.  Thereafter, she opined that it was less likely as not that the Veteran's hearing was affected permanently since his hearing thresholds at discharge were within a normal range.   

In a September 2011 VA medical addendum opinion, another VA audiologist was contacted to clarify the prior VA medical opinions.  The examiner noted that the DA Form 8-274 dated December 31, 1963, indicated that the Veteran was diagnosed with partial deafness in both ears and received a hearing profile of 2 at his separation physical.  However, he further highlighted that the service separation examination report dated on December 12, 1963, showed hearing thresholds within completely normal limits, bilaterally.  It was noted that further down in the same separation examination report, the diagnosis for partial deafness of both ears had been marked out.  Due to the evidence discussed above, the examiner indicated that he concurred with the December 2004 VA examiner's opinion that it is less likely than not that the Veteran's hearing was affected permanently since his discharge examination was in normal range.  

In a January 2012 statement, the Veteran's representative highlighted that the audiogram conducted at separation in December 1963 showed that the Veteran had hearing loss in excess of what would be expected at his age.  Enclosing a research chart concerning age correction values in decibels for males for audiometric test frequencies, the representative argued that the Veteran had a significant threshold shift in service.  He also noted that normal hearing on a separation examination did not necessarily preclude entitlement to service connection for hearing loss if the Veteran can sufficiently demonstrate a medical relationship between his in-service noise exposure and his current disability. 

As an initial matter, the Board notes that the post-service VA audio examination results dated in 2004 reflected bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  Shedden element (1) is therefore met.

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to bilateral hearing loss.  While in-service audiogram findings dated in December 1963 did not reveal bilateral hearing loss for VA purposes, a notation of partial deafness in both ears was also noted during service in December 1963.  Accordingly, Shedden element (2) is satisfied as to this claim.  

A finding of a nexus between the Veteran's current bilateral hearing loss and in-service injury or disease is still needed to satisfy Shedden element (3).  Such is not shown.

First, the record includes no competent medical opinion establishing a causal relationship between the post-service complaints of hearing loss to any established event in service, including conceded in-service noise exposure and/or the December 1963 notation of partial deafness in both ears.  The Veteran has not identified or even alluded to the existence of any such opinion.  In fact, the December 2004, March 2011, and September 2011 VA examiners each specifically opined that the Veteran's current hearing loss was not likely to be due to his time in the military and that it is less likely than not that the Veteran's hearing was affected permanently during service.  It was continually highlighted that the Veteran's hearing test results at induction and separation were within normal limits and that the initial diagnosis of partial deafness in the December 1963 service discharge examination report had been marked through. 

Evidence of record also includes the Veteran's statements asserting in-service noise exposure and hearing loss, continuity of symptomatology since service, and a causal connection between his claimed disorder and service.  The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to describe his in-service recollections of hearing loss as well as his current manifestations of hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

However, to the extent that the Veteran generally recalled that he has experienced bilateral hearing loss symptomatology in service and since that time, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such assertions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has determined that the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with each other as well as inconsistent the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Private treatment notes dated in January and February 2004 detailed complaints of gradual decreased hearing.  In his May 2004 claim and during his December 2004 VA examination, the Veteran asserted that his hearing loss onset during his active service in 1963.  However, in a statement submitted in May 2005, he stated that he did not notice a problem with his hearing until about a year after service.  In a May 2009 VA treatment record, he complained of hearing loss since the 1970s.  Further, reference is made to his September 2010 hearing testimony wherein the Veteran reported he suffered from gradual or eventual hearing loss but also commented that he had trouble hearing after being exposed to loud noises during service.  Additionally, in this case, the Board emphasizes the multi-year gap between discharge from active duty service (1964) and initial reported symptoms and diagnoses in 2004, almost 40 years after service separation.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claim for service connection in 2004, almost 40 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

The Board therefore finds that the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had bilateral hearing loss since service or within a year of discharge are inconsistent with the contemporaneous evidence.  Thus, the Veteran's lay assertions of continuity of bilateral hearing loss symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.

Further, the Board does not accord the Veteran and his representative's statements regarding the etiology of the claimed disorder any probative value as neither one is not competent to opine on such complex medical questions.  The Board assigns no probative value to the Veteran and his representative's purported assertions of in-service hearing loss, continuity of hearing loss symptomatology since service, and a causal connection between his claimed disorder and service.  The Board simply does not find the Veteran's historical recollections to be consistent and accurate.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claim of entitlement to service connection for bilateral hearing loss must be denied.  The criteria to establish entitlement to service connection for the claimed disorder has not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


